 38DECISIONSOF NATIONAL LABOR'RELATIONS BOARDgreater merit in any of the other factors recited in the majority deci-sion to support a finding that the Petitioner's requested unit is alsoappropriate.The Board has' consistently rejected as controller ofthe scope of units composed of an identifiable class of employees- withsimilar working conditions and distinctive- functions such factors asgeographical separation, separate-immediate supervision, or the'lackof employee interchange 30These factors are particularly not com-pelling in- determinations in the-transportation industry where thedistance between terminals has some impact on the employees' duties;employees synchronize their work with deliveries and pickups fromother terminals; and employees are usually subject to directions fromterminals other than that at which they are basedUnder these circumstances, I find no basis for finding appropriatea single terminal unit 'which does not coincide with any administrativedivision of the Employer's,operati-ons 31On the contrary, in my opin-ion, the functional and administrative interrelationship among theterminals, the centralized management and control of labor relationsat all terminals, and the similarity of skills and working conditions, inthe various terminals, require a finding here that the only appropriateunit is systemwide3a I would, therefore, dismiss the petition.SeeMaas Brothers, Inc.,119 NLRB568;Robert Sall Clothes,Inc.,118 NLRB 1096,1098;AmericanBuslines,Inc.,79 NLRB 329, 331 (1948). The emphasisplaced uponBonded Preightwads, Inc.,103 NLRB 407, by themajority, inan attemptto make materialthe relative lack of interchangehere ignoresthe immateriality of interchangeas a cri-terion for the propriety of either systemwide or multiplant units.Thecase can also bedistinguished on other grounds.81The facts in bothShaverTransferCompany, supra,andHarvey Lumber -& SuiipliyCo., supra,can be distinguished from--those- in- the, present case.See footnote30..IoeieMotor Lines,112 NLRB- 1201, 1202, the only other authority cited for the result inShaverwas inapposite.That caseinvolved the question of the propriety of a unit of "allover-the-road driversbased" at a particular terminal.The decisionrecites'(at 1202)that the record showed that such drivers included, all, driversengaged inthat function':The unit there' found appropriate was in fact coextensive with the employer's operations.saChemical Express, etal.,117 NLRB29, 30;Brown Express, etat.,80 NLRB 753,754-755.The Great Atlantic & Pacific Tea Company,andMeat Cutters,Packinghouse Workers, and Food Handlers Union,Local No.657,AFL-CIO, affiliated with AmalgamatedMeatCutters &Butcher Workmen of North America,AFL-CIO,Petitioner.Case No. 1Z-RC-004. July 9,1958SUPPLEMENTAL DECISION AND DIRECTION-Pursuant to a Decision, Order, and Direction of Second Election -issued by the Board on March 25, 1958,1 an election by secret ballotwas conducted on' April 24, 1958, under the. direction and supervision1 120 NLRB -204.121 NLRB No. 10. THE GREATATLANTIC & PACIFIC TEA COMPANY39of the Regional Director for the Twelfth Region of the National LaborRelationsBoard among the employees in the unit found appropriateby the Board.The parties were furnished a tally of ballots whichshows that of approximately 72 eligible voters, 25 cast ballots for thePetitioner, 16 cast ballots against the Petitioner, and 28 ballots werechallenged.As the challenged ballots were sufficient in number to affect theresults of the election, the Regional Director, acting pursuant to theBoard's Rules and Regulations, made an investigation of the issuesraised by the challenges, and thereafter, on May 23, 1958, issued andserved upon the parties his report on challenged ballots, in which herecommended to the Board that the challenges to 13 ballots be over-ruled, and made no recommendation as to the disposition of the re-maining 15 challenges.Thereafter the Employer filed timely excep-tions to the Regional Director's report.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and MembersRodgers and Jenkins].With respect to the 13 challenges which the Regional Director wouldoverrule, the Employer excepts on the ground that these individualswere not employed on the eligibility date for the first election.How-ever, incasesof this type when the Board sets aside an election anddirectsa newone, it is settled policy touse acurrent eligibility datefor the second election 2As these employees were employed on theeligibility date established for the second election, we overrule thisexception, and adopt the Regional Director's recommendation thatthese ballots be opened and counted.The remaining 15 challenges are to ballots of employees workingat a new store, which has been opened since the first election in thisproceeding.The Employer contends that these employees should beexcluded because they were not in the unit as described in the Board'soriginal decision.The Petitioner contends that this new store shouldbe included, pointing to the facts that this store had been plannedbefore its petition was filed, and thatsomeemployees who had beenwithin the unit have been transferred to the new store.We reject the Petitioner's contention.At the hearing in this case;the parties agreed to the unit in which the elections herein were he] d,with full knowledge that anotherstore wasplanned.In these cir-cumstances,we consider it contrary to good administrative practiceto reopen the unit issue at this time.We shall thereforesustain thechallenges to these 15 ballots.2 bocony-VacuumOil Company, Inc.(WhiteEagleDivision), 84 NLRB 969. 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs we have overruled the challenges to 13 ballots, and as the out-come of the election depends on the consideration of these ballots,we shall direct that these ballots be opened and counted.[The Board directed that the Regional Director for the TwelfthRegion shall open and count the ballots of Wayne W. Adams, GordonArmstrong, Leonard W. Brachett, Jo Ann M. Carraro, Harry Ford,Mary Hoffner, John Richard Kelly, Andrew A. Knudsen, LawrenceNichols, Hope Carol Preeschl, Viola Santucci, Lawrence Simmons, andFred John Smith, and serve' upon the parties a supplemental tallyof ballots, including the count of the ballots described above.]Ore-Ida Potato Products,Inc. and Oregon Frozen Food CompanyandAmalgamated Meat Cutters and Butcher Workmen ofNorth America,AFL-CIO,Petitioner.Case No. 36-RC-1303.July 9, 1958SUPPLEMENTAL, DECISION, ORDER, AND DIRECTION'OF SECOND ELECTIONPursuant to a Board Decision and Direction of Election' an electionby secret ballot was conducted on January 21, 1958, under the directionand supervision of the Regional Director for the Nineteenth Regionof the National Labor Relations Board among the employees in theunit therein found appropriate.Following the election, the partieswere furnished a tally of ballots which showed that of approximately671 eligible voters, 531 cast valid ballots, of which 216 were for thePetitioner and 315 were against the Petitioner.There were 2 voidballots and 19 challenged ballots.On January 27,1958, the Petitioner filed timely objections to conductaffecting the results of the election.The Regional Director investi-gated the objections and on May 23,1958, issued and duly served uponthe parties his report on objections to election in which he sustainedthe first objection, overruled the remaining six, but also found certainother conduct of the Employer bad, and therefore recommended thatthe election be set aside and that a new election at an appropriate timebe ordered by the Board. - The Employer filed timely exceptions to theRegional Director's findings and recommendations.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Rodgers and Jenkins].Upon the entire record' in this case the Board finds :The grounds relied upon by the Regional Director for setting asidethe election are :(1) The Employer's personnel manager told a pro-INot published.121 NLRB No. 11.